DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan (USPGPUB: 20150312649, PUB Date: Oct. 29, 2015, hereinafter Gopalan) in view of Dave (USPGPUB: 20150026594, PUB Date: Jan. 22, 2015, hereinafter “Dave”).
Regarding independent claim 1, Gopalan teaches: A device, comprising: 
a processing system including a processor; (Gopalan − [0010] FIG. 8 is a diagrammatic representation of a machine in the form of a computer system within which a set of instructions, when executed, may cause the machine to perform any one or more of the methods described herein. [0099] The computer system 800 may include a processor (or controller) 802 (e.g., a central processing unit (CPU)), a graphics processing unit (GPU, or both), a main memory 804 and a static memory 806, which communicate with each other via a bus 808.)
and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: (Gopalan − [0099] The computer system 800 may include a processor (or controller) 802 (e.g., a central processing unit (CPU)), a graphics processing unit (GPU, or both), a main memory 804 and a static memory 806, which communicate with each other via a bus 808. [0100] The instructions 824 may also reside, completely or at least partially, within the main memory 804, the static memory 806, and/or within the processor 802 during execution thereof by the computer system 800. The main memory 804 and the processor 802 also may constitute tangible computer-readable storage media.)
receiving a narrative describing desired media content; (Gopalan − [0020] receiving narrative description data from a media content source 165. The narrative description data can be generated by the description server 130 or can be received along with media content from a media content source 165. Many types of end-user devices 182, 184, 186, 116A, 116B can include media and/or video capturing technology. Other examples, not shown, include ubiquitous or environmental cameras, such as cameras placed in homes, businesses, vehicles, and so forth.)
partitioning the narrative into a plurality of scenes; (Gopalan − [0021] The description server 130 can analyze media content to generate narrative descriptions of the content. In one embodiment, the media content can be broken down into a set of captured still images, or screen captures. For example, the media content can be divided (partition) into a series of images 204, 208, and 212, as shown in FIG. 2. [0034] The description server 130 can generate a narration of the event captured by this image 204 and associate this description with a timestamp of the location of the image 204 within the media content. In another embodiment, a set of other nearby images can be collected into a scene, where the scene can be associated with one or more timestamps to identify a beginning and end of the scene.)
generating a description for each of the plurality of scenes; (Gopalan − [0050] At step 312, the description server 130 can generate a narrative description for the detected features and events. In one or more embodiments, a learning-based model can be used to automatically generate narrative descriptions from the detected information. [0049] At step 308, the interactions between features are analyzed to determine events depicted in the media content. In one or more embodiments, the description server 130 can compare detected objects, people, and orientations in one image with those in other images.)
Gopalan does not explicitly teach: selecting content contributors; receiving user generated content from the content contributors in response to the description for each of the plurality of scenes;
However, Dave teaches: selecting content contributors; (Dave − [0018] the members selected to contribute to the crowdsourced content publication may be sent an invitation to contribute. [0083] selection of button 602 may cause a window to appear that may allow the user to designate a particular user or group of users as a contributor to content frame 508 as well as the content privileges associated with that user or group of users that dictates the manner in which each contributor may contribute.)
receiving user generated content from the content contributors in response to the description for each of the plurality of scenes; (Dave – [0085] As illustrated by FIG. 7, the activity feed 704 corresponds to user 702. The user 702 may be a contributor as designated as by the contribution privilege information of template 500. In particular, the activity feed 704 illustrated in FIG. 7 includes item 706, which indicates that a connection of the user 702 has recently added an image 708 to an album that may be visible to the user 702. [0091] Specifically, as illustrated in FIG. 9, the user 702 may contribute text based content generated in response to the inquiry "How would you describe your experience with Topic 2?" The user 702 may enter text in dialog box 904 that may be included in the subsequently generated publication in content frame 902. In some embodiments, the text entered into dialog box 904 may be automatically added to content frame 902 of page 504A of the crowdsourced content publication template 500 upon the user clicking button 906.)
evaluating the user generated content; (Dave – [0049] In some embodiments, the rating module 210 may be configured to track the number of views, comments, shares, and subscriptions corresponding to a particular crowdsourced content publication or portion thereof. These statistics may be used to rank crowdsourced content publications by popularity.)
and combining the user generated content for each of the plurality of scenes to produce the desired media content. (Dave – [0073] The crowdsourced content publication may be generated in an electronic format that may be presented by a web browser or specialized application running on a client device at operation 410.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan with Dave because both are in the same field of endeavor of publication of media. Adding the teaching of Dave provides the ability to add content contributors for specific criteria of content publications. One of ordinary skill in the art would have been motivated to make such modification for helping users aggregate content contributors for specific criteria area of publication for generating publication content in a social media environment.
Regarding dependent claim 2, Gopalan does not explicitly teaches: modifying the user generated content at scene boundaries.
However, Dave teaches: wherein the combining the user generated content for each of the plurality of scenes comprises modifying the user generated content at scene boundaries. (Dave − [0091] Specifically, as illustrated in FIG. 9, the user 702 may contribute text based content generated in response to the inquiry "How would you describe your experience with Topic 2?" The user 702 may enter text in dialog box 904 that may be included in the subsequently generated publication in content frame 902. In some embodiments, the text entered into dialog box 904 may be automatically added to content frame 902 of page 504A of the crowdsourced content publication template 500 upon the user clicking button 906.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan with Dave because both are in the same field of endeavor of publication of media. Adding the teaching of Dave provides the ability to add content contributors for specific criteria of content publications. One of ordinary skill in the art would have been motivated to make such modification for helping users aggregate content contributors for specific criteria area of publication for generating publication content in a social media environment.
Regarding dependent claim 4, Gopalan teaches: wherein the receiving user generated content comprises receiving three dimensional (3D) content. (Gopalan – [0054] In the present context, media content can represent, for example, audio content, moving image content such as 2D or 3D videos, video games, virtual reality content, still image content, and combinations thereof.)
Regarding dependent claim 5, Gopalan does not explicitly teaches: performing modifying the user generated content at scene boundaries.
However, Dave teaches: wherein the combining the user generated content for each of the plurality of scenes comprises performing modifying the user generated content at scene boundaries. (Dave − [0091] Specifically, as illustrated in FIG. 9, the user 702 may contribute text based content generated in response to the inquiry "How would you describe your experience with Topic 2?" The user 702 may enter text in dialog box 904 that may be included in the subsequently generated publication in content frame 902. In some embodiments, the text entered into dialog box 904 may be automatically added to content frame 902 of page 504A of the crowdsourced content publication template 500 upon the user clicking button 906.))
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan with Dave because both are in the same field of endeavor of publication of media. Adding the teaching of Dave provides the ability to add content contributors for specific criteria of content publications. One of ordinary skill in the art would have been motivated to make such modification for helping users aggregate content contributors for specific criteria area of publication for generating publication content in a social media environment.
Regarding dependent claim 6, Gopalan teaches: wherein the modifying the user generated content at scene boundaries comprises performing 3D transformations on the user generated content. (Gopalan – [0054] In the present context, media content can represent, for example, audio content, moving image content such as 2D or 3D videos, video games, virtual reality content, still image content, and combinations thereof.)
Regarding independent claim 7, Gopalan teaches: A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: (Gopalan − [0010] FIG. 8 is a diagrammatic representation of a machine in the form of a computer system within which a set of instructions, when executed, may cause the machine to perform any one or more of the methods described herein. [0099] The computer system 800 may include a processor (or controller) 802 (e.g., a central processing unit (CPU)), a graphics processing unit (GPU, or both), a main memory 804 and a static memory 806, which communicate with each other via a bus 808. [0100] The instructions 824 may also reside, completely or at least partially, within the main memory 804, the static memory 806, and/or within the processor 802 during execution thereof by the computer system 800. The main memory 804 and the processor 802 also may constitute tangible computer-readable storage media.)
receiving a narrative describing desired media content, the narrative including a storyline for a plurality of scenes; (Gopalan − [0020] receiving narrative description data from a media content source 165. The narrative description data can be generated by the description server 130 or can be received along with media content from a media content source 165. Many types of end-user devices 182, 184, 186, 116A, 116B can include media and/or video capturing technology. Other examples, not shown, include ubiquitous or environmental cameras, such as cameras placed in homes, businesses, vehicles, and so forth.)
partitioning the narrative into the plurality of scenes; (Gopalan − [0021] The description server 130 can analyze media content to generate narrative descriptions of the content. In one embodiment, the media content can be broken down into a set of captured still images, or screen captures. For example, the media content can be divided (partition) into a series of images 204, 208, and 212, as shown in FIG. 2. [0034] The description server 130 can generate a narration of the event captured by this image 204 and associate this description with a timestamp of the location of the image 204 within the media content. In another embodiment, a set of other nearby images can be collected into a scene, where the scene can be associated with one or more timestamps to identify a beginning and end of the scene.)
generating a description for each of the plurality of scenes; ; (Gopalan − [0050] At step 312, the description server 130 can generate a narrative description for the detected features and events. In one or more embodiments, a learning-based model can be used to automatically generate narrative descriptions from the detected information. [0049] At step 308, the interactions between features are analyzed to determine events depicted in the media content. In one or more embodiments, the description server 130 can compare detected objects, people, and orientations in one image with those in other images.)
Gopalan does not explicitly teach: selecting content contributors; receiving user generated content from the content contributors in response to the description for each of the plurality of scenes; 
selecting content contributors; (Dave − [0018] the members selected to contribute to the crowdsourced content publication may be sent an invitation to contribute. [0083] selection of button 602 may cause a window to appear that may allow the user to designate a particular user or group of users as a contributor to content frame 508 as well as the content privileges associated with that user or group of users that dictates the manner in which each contributor may contribute.)
receiving user generated content from the content contributors in response to the description for each of the plurality of scenes; (Dave – [0085] As illustrated by FIG. 7, the activity feed 704 corresponds to user 702. The user 702 may be a contributor as designated as by the contribution privilege information of template 500. In particular, the activity feed 704 illustrated in FIG. 7 includes item 706, which indicates that a connection of the user 702 has recently added an image 708 to an album that may be visible to the user 702. [0091] Specifically, as illustrated in FIG. 9, the user 702 may contribute text based content generated in response to the inquiry "How would you describe your experience with Topic 2?" The user 702 may enter text in dialog box 904 that may be included in the subsequently generated publication in content frame 902. In some embodiments, the text entered into dialog box 904 may be automatically added to content frame 902 of page 504A of the crowdsourced content publication template 500 upon the user clicking button 906.)
evaluating the user generated content; (Dave – [0049] In some embodiments, the rating module 210 may be configured to track the number of views, comments, shares, and subscriptions corresponding to a particular crowdsourced content publication or portion thereof. These statistics may be used to rank crowdsourced content publications by popularity.)
and combining the user generated content for each of the plurality of scenes to produce the desired media content. (Dave – [0073] The crowdsourced content publication may be generated in an electronic format that may be presented by a web browser or specialized application running on a client device at operation 410.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan with Dave because both are in the same field of endeavor of publication of media. Adding the teaching of Dave provides the ability to add content contributors for specific criteria of content publications. One of ordinary skill in the art would have been motivated to make such modification for helping users aggregate content contributors for specific criteria area of publication for generating publication content in a social media environment.
Regarding dependent claim 8, Gopalan teaches: wherein the partitioning the narrative into the plurality of scenes comprises seeding each of the plurality of scenes with information related to desired scene content to create seeded scenes. (Gopalan − For example, the media content can be divided into a series of images 204, 208, and 212, as shown in FIG. 2. [0025] The description server 130 can utilize this information to assign and coordinate detected instances of faces of known actors with the characters that they are portraying in the media content piece. So, for example, the people present in the kitchen scene at an image 208 can be determined to be Actor X and Actress Y, who further correspond to Character A and Character B from television show C.)
Regarding dependent claim 9, Gopalan teaches: wherein the generating the description for each of the plurality of scenes comprises a multimodal analysis that analyzes multiple modes of the seeded scenes. (Gopalan − [0031] In one or more embodiments, the description server 130 can detect and analyze dialog and narration in segments of images. In one embodiment, the dialog can be added to the narrative description in a form similar to that found in a novel or short story. For example, the narrative can relate that “Joe said to Ann, ‘I need to talk to you.’” In another embodiment, the narrative description can summarize the dialog rather than reciting quotations. In another embodiment, the description sever 130 can use transcriptions of dialog as a reference for comparing, confirming, and/or refining its conversion of image data into a story. For example, the description server 130 may conclude that a woman left a house in anger at one image by analyzing the content of a transcription of dialog associated with a conversation between the woman and a man in a kitchen.)
Regarding dependent claim 10, Gopalan teaches: wherein the multiple modes comprise text, images, video, or a combination thereof. (Gopalan − [0022] In one or more embodiments, the description server 130 can analyze image or video from media content to automatically generate a narrative description of the content. [0031] the description server 130 can detect and analyze dialog and narration in segments of images. The description server 130 can perform audio to text conversion of the dialog to generate a transcript of the dialog.)
Regarding dependent claim 11, Gopalan does not explicitly teaches: wherein the selecting content contributors comprises selecting content contributors based on previous contributions.
However, Dave teaches: wherein the selecting content contributors comprises selecting content contributors based on previous contributions. (Dave – [0051] For example, the suggestion module 212 may suggest a particular crowdsourced content publication to a user based on the user being employed by the same organization as the contributors to the publication [0059] the publication management module 218 may track and store the activity and contribution information provided by each of the contributors. The administrator may also select certain contributors to receive notifications related to the contributions of other contributors. These notifications may include previously received contribution information and may allow users to review and edit the contribution information in accordance with the contribution privilege information. Select contributor based on employment history and contribution.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan with Dave because both are in the same field of endeavor of publication of media. Adding the teaching of Dave provides the ability to add content contributors for specific criteria of content publications. One of ordinary skill in the art would have been motivated to make such modification for helping users aggregate content contributors for specific criteria area of publication for generating publication content in a social media environment.
Regarding dependent claim 12, Gopalan does not explicitly teaches: wherein the selecting content contributors comprises selecting content contributors based on diversity of potential contributors.
However, Dave teaches: wherein the selecting content contributors comprises selecting content contributors based on diversity of potential contributors. (Dave – [0015] the crowdsourced content publication system provides a platform for a diversified group of users to come together to create content that may have a variety of uses including talent branding, employee education, shareholder engagement, and the like. In the process of creating such content, new social networks between the diversified contributors to the content may be formed.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan with Dave because both are in the same field of endeavor of publication of media. Adding the teaching of Dave provides the ability to add content contributors for specific criteria of content publications. One of ordinary skill in the art would have been motivated to make such modification for helping users aggregate content contributors for specific criteria area of publication for generating publication content in a social media environment.
Regarding dependent claim 13, Gopalan does not explicitly teaches: wherein the evaluating the user generating content comprises evaluating the user generated content based on diversity of the content contributors.
However, Dave teaches: wherein the evaluating the user generating content comprises evaluating the user generated content based on diversity of the content contributors. (Dave – [0019] The notification may also enable contributors to review and edit other contributor's contributions in accordance with the content privilege information. [0049] In some embodiments, the rating module 210 may be configured to track the number of views, comments, shares, and subscriptions corresponding to a particular crowdsourced content publication or portion thereof. These statistics may be used to rank crowdsourced content publications by popularity.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan with Dave because both are in the same field of endeavor of publication of media. Adding the teaching of Dave provides the ability to add content contributors for specific criteria of content publications. One of ordinary skill in the art would have been motivated to make such modification for helping users aggregate content contributors for specific criteria area of publication for generating publication content in a social media environment.
Regarding dependent claim 14, Gopalan does not explicitly teaches: modifying the user generated content at scene boundaries.
However, Dave teaches: wherein the combining the user generated content for each of the plurality of scenes comprises modifying the user generated content at scene boundaries. (Dave − [0091] Specifically, as illustrated in FIG. 9, the user 702 may contribute text based content generated in response to the inquiry "How would you describe your experience with Topic 2?" The user 702 may enter text in dialog box 904 that may be included in the subsequently generated publication in content frame 902. In some embodiments, the text entered into dialog box 904 may be automatically added to content frame 902 of page 504A of the crowdsourced content publication template 500 upon the user clicking button 906.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan with Dave because both are in the same field of endeavor of publication of media. Adding the teaching of Dave provides the ability to add content contributors for specific criteria of content publications. One of ordinary skill in the art would have been motivated to make such modification for helping users aggregate content contributors for specific criteria area of publication for generating publication content in a social media environment.
Regarding independent claim 17, Gopalan teaches: A method, comprising: receiving, by a processing system including a processor, a narrative describing desired media content; (Gopalan − [0010] FIG. 8 is a diagrammatic representation of a machine in the form of a computer system within which a set of instructions, when executed, may cause the machine to perform any one or more of the methods described herein. [0099] The computer system 800 may include a processor (or controller) 802 (e.g., a central processing unit (CPU)), a graphics processing unit (GPU, or both), a main memory 804 and a static memory 806, which communicate with each other via a bus 808.)
partitioning, by the processing system, the narrative into a plurality of scenes; (Gopalan − [0021] The description server 130 can analyze media content to generate narrative descriptions of the content. In one embodiment, the media content can be broken down into a set of captured still images, or screen captures. For example, the media content can be divided (partition) into a series of images 204, 208, and 212, as shown in FIG. 2. [0034] The description server 130 can generate a narration of the event captured by this image 204 and associate this description with a timestamp of the location of the image 204 within the media content. In another embodiment, a set of other nearby images can be collected into a scene, where the scene can be associated with one or more timestamps to identify a beginning and end of the scene.)
generating, by the processing system, a description for each of the plurality of scenes; (Gopalan − [0050] At step 312, the description server 130 can generate a narrative description for the detected features and events. In one or more embodiments, a learning-based model can be used to automatically generate narrative descriptions from the detected information. [0049] At step 308, the interactions between features are analyzed to determine events depicted in the media content. In one or more embodiments, the description server 130 can compare detected objects, people, and orientations in one image with those in other images.)
Gopalan does not explicitly teach: selecting, by the processing system, content contributors; receiving, by the processing system, user generated content from the content contributors in response to the description for each of the plurality of scenes; 
However, Dave teaches: selecting, by the processing system, content contributors; (Dave − [0018] the members selected to contribute to the crowdsourced content publication may be sent an invitation to contribute. [0083] selection of button 602 may cause a window to appear that may allow the user to designate a particular user or group of users as a contributor to content frame 508 as well as the content privileges associated with that user or group of users that dictates the manner in which each contributor may contribute.)
receiving, by the processing system, user generated content from the content contributors in response to the description for each of the plurality of scenes; (Dave – [0085] As illustrated by FIG. 7, the activity feed 704 corresponds to user 702. The user 702 may be a contributor as designated as by the contribution privilege information of template 500. In particular, the activity feed 704 illustrated in FIG. 7 includes item 706, which indicates that a connection of the user 702 has recently added an image 708 to an album that may be visible to the user 702. [0091] Specifically, as illustrated in FIG. 9, the user 702 may contribute text based content generated in response to the inquiry "How would you describe your experience with Topic 2?" The user 702 may enter text in dialog box 904 that may be included in the subsequently generated publication in content frame 902. In some embodiments, the text entered into dialog box 904 may be automatically added to content frame 902 of page 504A of the crowdsourced content publication template 500 upon the user clicking button 906.)
evaluating, by the processing system, the user generated content, wherein the evaluating comprises scoring user generated content segments based on how well a first description of one of the plurality of scenes is satisfied; (Dave – [0049] In some embodiments, the rating module 210 may be configured to track the number of views, comments, shares, and subscriptions corresponding to a particular crowdsourced content publication or portion thereof. These statistics may be used to rank crowdsourced content publications by popularity.)
and combining, by the processing system, the user generated content for each of the plurality of scenes to produce the desired media content. (Dave – [0073] The crowdsourced content publication may be generated in an electronic format that may be presented by a web browser or specialized application running on a client device at operation 410.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan with Dave because both are in the same field of endeavor of publication of media. Adding the teaching of Dave provides the ability to add content contributors for specific criteria of content publications. One of ordinary skill in the art would have been motivated to make such modification for helping users aggregate content contributors for specific criteria area of publication for generating publication content in a social media environment.
Regarding dependent claim 18, Gopalan does not explicitly teaches: wherein the selecting content contributors comprises selecting content contributors based on associations with online groups. 
However, Dave teaches: wherein the selecting content contributors comprises selecting content contributors based on associations with online groups. (Dave − [0016] The members of the social network may be able to initiate the process of creating the crowdsourced content publication and may invite other members to contribute. In some embodiments, each of the contributing members belongs to a common organization or group as defined by a social graph hosted by the social network.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan with Dave because both are in the same field of endeavor of publication of media. Adding the teaching of Dave provides the ability to add content contributors for specific criteria of content publications. One of ordinary skill in the art would have been motivated to make such modification for helping users aggregate content contributors for specific criteria area of publication for generating publication content in a social media environment.
Regarding dependent claim 19, Gopalan does not explicitly teaches: wherein the combining the user generated content comprises combining audio received from a first content contributor with video from a second content contributor.
However, Dave teaches: wherein the combining the user generated content comprises combining audio received from a first content contributor with video from a second content contributor. (Dave − [0018] Consistent with some embodiments, the members selected to contribute to the crowdsourced content publication may be sent an invitation to contribute. Upon receipt of the invitation, these members may be able to view and edit the template in accordance with the template configuration settings. For example, depending on the contribution privileges of each member, the contributing members may be able to contribute content (e.g., video, images, audio, text, etc)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan with Dave because both are in the same field of endeavor of publication of media. Adding the teaching of Dave provides the ability to add content contributors for specific criteria of content publications. One of ordinary skill in the art would have been motivated to make such modification for helping users aggregate content contributors for specific criteria area of publication for generating publication content in a social media environment.

Claim(s) 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan in view of Dave as applied to claims 1-2, 4-14, and 17-19  above, and further in view of Swaminathan (USPGPUB: 20190377955, Filed Date: Jun 8, 2018, hereinafter “Swaminathan”).
Regarding dependent claim 3, Gopalan does not explicitly teaches: modifying the user generated content using a generative adversarial network (GAN).
However, Swaminathan teaches: modifying the user generated content using a generative adversarial network (GAN). (Swaminathan − [0112] the digital video summary system 102 can utilize a variational autoencoder (“VAE”), a generative adversarial network (“GAN”), or a combination of a VAE and a GAN to generate a digital video reconstruction based on determined selection scores.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan, Dave and Swaminathan because both are in the same field of endeavor of publication of media. Adding the teaching of Swaminathan and utilizing a generative adversarial network provides the technique of generating digital media. One of ordinary skill in the art would have been motivated to make such modification for helping users aggregate content contributors for specific criteria area of publication for generating publication content in a social media environment.
Regarding dependent claim 15, Gopalan does not explicitly teaches: modifying the user generated content using a generative adversarial network (GAN).
However, Swaminathan teaches: modifying the user generated content using a generative adversarial network (GAN). (Swaminathan − [0112] the digital video summary system 102 can utilize a variational autoencoder (“VAE”), a generative adversarial network (“GAN”), or a combination of a VAE and a GAN to generate a digital video reconstruction based on determined selection scores.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan, Dave and Swaminathan because both are in the same field of endeavor of publication of media. Adding the teaching of Swaminathan and utilizing a generative adversarial network provides the technique of generating digital media. One of ordinary skill in the art would have been motivated to make such modification for helping users aggregate content contributors for specific criteria area of publication for generating publication content in a social media environment.

Claim(s) 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan in view of Dave as applied to claims 1-2, 4-14, and 17-19  above, and further in view of Brenner (USPGPUB: 20190272834, Filed Date: Feb 28,  2019, hereinafter “Brenner”).
Regarding dependent claim 16, Gopalan does not explicitly teaches: wherein the operations further comprise recording versions of the desired media content using a blockchain.
However, Brenner teaches: wherein the operations further comprise recording versions of the desired media content using a blockchain. (Brenner − [0022] The data stores of the data plane 110 may include several separate data tables, databases, blocks, blockchains, or other data storage mechanisms for storing data relating to processing media content and managing licensing rights associated with the media content. [0030] the media content, such as music, may have different versions or releases)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan, Dave and Brenner because both are in the same field of endeavor of publication of media. Adding the teaching of Brenner and utilizing blockchain technology for storing media content. One of ordinary skill in the art would have been motivated to make such modification for improve media content storage and having immutability of the contributor content and reducing the data of being tampered within the online network.
Regarding dependent claim 20, Gopalan does not explicitly teaches: receiving a modification to the media content from a consumer of the media content; 
Dave teaches: receiving a modification to the media content from a consumer of the media content; (Dave – [0091] Specifically, as illustrated in FIG. 9, the user 702 may contribute text based content generated in response to the inquiry "How would you describe your experience with Topic 2?" The user 702 may enter text in dialog box 904 that may be included in the subsequently generated publication in content frame 902. In some embodiments, the text entered into dialog box 904 may be automatically added to content frame 902 of page 504A of the crowdsourced content publication template 500 upon the user clicking button 906.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan with Dave because both are in the same field of endeavor of publication of media. Adding the teaching of Dave provides the ability to add content contributors for specific criteria of content publications. One of ordinary skill in the art would have been motivated to make such modification for helping users aggregate content contributors for specific criteria area of publication for generating publication content in a social media environment.
Gopalan does not explicitly teaches: and recording the modification using a blockchain.
Brenner teaches: and recording the modification using a blockchain. (Brenner − [0022] The data stores of the data plane 110 may include several separate data tables, databases, blocks, blockchains, or other data storage mechanisms for storing data relating to processing media content and managing licensing rights associated with the media content. [0030] the media content, such as music, may have different versions or releases)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Gopalan, Dave and Brenner because both are in the same field of endeavor of publication of media. Adding the teaching of Brenner and utilizing blockchain technology for storing media content. One of ordinary skill in the art would have been motivated to make such modification for improve media content storage and having immutability of the contributor content and reducing the data of being tampered within the online network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL E BARNES JR/Examiner, Art Unit 2177                                                                                                                                                                                                        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177